OPINION — AG — ** OPEN MEETING — BOARD OF CORRECTIONS ** ANY MEETING OF THE BOARD OF CORRECTIONS, EVEN THOUGH IT MAY BE AN "UNSCHEDULED OR EMERGENCY" MEETING IS SUBJECT TO THE PROVISIONS OF 25 O.S. 201 [25-201] (25 O.S. 301 [25-301] — 25 O.S. 314 [25-314]), EXCEPT WHERE THE MEETING IS FOR THE PURPOSE OF DISCUSSING THE EMPLOYMENT, HIRING, APPOINTMENT, PROMOTION, DEMOTION, DISCIPLINING OR RESIGNATION OF A PUBLIC OFFICER OR EMPLOYEE.  A GATHERING OF MEMBERS OF THE BOARD OF CORRECTIONS, WHETHER SCHEDULED OR UNSCHEDULED, WHERE LESS THAN A QUORUM IS PRESENT IS 'NOT' A "MEETING" WITHIN THE MEANING OF 25 O.S. 201 [25-201], AND IT IS, THEREFORE, IMPOSSIBLE FOR SUCH A GATHERING TO TRANSACT BUSINESS. (PARDON AND PAROLE BOARD, OPEN MEETING) CITE: OPINION NO. 72-245, OPINION NO. 68-231, 25 O.S. 201 [25-201] (MICHAEL CAUTHRON)